DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/08/2021 has been entered.  Claims 15-20 remain pending in the application.  Claims 1-14 have been canceled.  New claims 21-34 have been added.  Applicant's amendments have overcome the 112(b) rejections previously set forth in the Non-Final Rejection mailed 11/09/2020.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Amended claim 20 now contains the limitation “wherein the additional attachment struts extend along axes extending through a central axis of the porous structure.”  The instant specification does not provide proper antecedent basis for the claimed subject matter, i.e., “extending through a central axis of the porous structure.”  The instant specification does provide proper antecedent basis for the claimed subject matter prior to amendment, i.e., “extending through a central axis of the first layer.”  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9180010, the reference patent. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of the reference patent teaches a method of producing the three-dimensional structure comprising (a method of producing a structure comprising): preparing a computer-generated model of a three-dimensional structure constructed of porous geometries (porous), the method comprising: preparing a computer-generated component file including a porous CAD volume having a boundary; populating, by a processor, a space including the porous CAD volume with unit cells, at least one unit cell overlapping the boundary; populating, by a processor, the unit cells with porous geometries, a plurality of the porous geometries having a plurality of struts having opposing ends, each end being connected at a corresponding node, at least one strut overlapping the boundary and having a length, a first node outside the porous CAD volume, and a second node inside the porous CAD volume; removing, by a processor, all struts entirely outside the porous CAD volume such that each end of the remaining 
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9135374, the reference patent. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the reference patent teaches a method of producing a three-dimensional structure comprising (a method of producing a structure comprising): preparing a computer-generated model of a three-dimensional structure constructed of porous geometries (porous), the method comprising: preparing a computer-generated component file including a porous computer-aided design volume having a boundary having at least one predefined portion; populating, by a processor, a space including the porous computer-aided design volume with unit cells overlapping the at least one predefined portion of the boundary; populating, by a processor, the unit cells with porous geometries, the porous geometries having a plurality of struts having opposing ends, each end being connected at a node, the plurality of struts including at least a first strut overlapping the predefined portion of the boundary, the first strut further having a length, a first node outside the porous computer-aided design volume, and a second node inside the porous computer-aided design volume; and removing all struts entirely outside the porous computer-aided design volume, such that each end of the remaining struts remains connected at the node (wherein the porous geometry is attached to the first section of the structure by only a first attachment strut); depositing a metal powder onto a substrate (depositing a first layer of a metal powder onto a substrate); scanning a beam to form a first layer of the three-dimensional structure, the three-dimensional structure having a geometric lattice structure constructed of formed porous geometries, the formed porous geometries formed by a plurality of formed struts (scanning a portion .  

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the polishing material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 15-25 and 28-30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dong et al. (US 2013/0268085 A1).  
Regarding claim 15, Dong teaches “a process of producing a three-dimensional structure may include a step of preparing a computer-generated model of a three-dimensional structure” (which reads upon “a method of producing”, as recited in the instant claim; paragraph [0012]).  Dong teaches that “a model of a three-dimensional structure constructed of porous geometries is prepared” (which reads upon “a porous structure”, as recited in the instant claim; abstract).  Dong teaches that “the process of no other means of attachment is shown or taught).  
Regarding claim 16, Dong teaches the method of claim 15 as stated above.  Dong teaches that “individual layers of metal may be scanned using a directed high energy beam, such as a laser or e-beam system to selectively melt the powder, i.e., melt the powder in predetermined locations” (which reads upon “wherein the high energy beam is an electron beam or a laser beam”, as recited in the instant claim; paragraph [0117]; an e-beam reads on electron beam).  
Regarding claim 17, Dong teaches the method of claim 15 as stated above.  Dong teaches that “nodes 791 formed at the interface of the solid CAD volume 795 and a porous CAD volume 780” (which reads upon “wherein the first section of the structure is solid”, as recited in the instant claim; paragraph [0099]).  
Regarding claim 18, Dong teaches the method of claim 15 as stated above.  Dong teaches that “the porous geometries may have a plurality of struts with nodes at each of the ends of the struts including a first strut overlapping the predefined portion of the boundary” (which reads upon “wherein additional struts of the plurality of struts define additional porous geometries”, as recited in the instant claim; paragraph [0010]).  Dong teaches that “the process for preparing the model may include a step of removing all struts entirely outside the porous CAD volume in which after the removal of the struts entirely outside the porous CAD volume, each of the remaining struts is connected to a no other means of attachment is shown or taught).  
Regarding claim 19, Dong teaches the method of claim 18 as stated above.  Dong FIG. 14(b) shows that “the additional attachment struts extend in the same direction”.  
Regarding claim 20, Dong teaches the method of claim 18 as stated above.  Dong FIGs. 14(b) and 15(c) show that “the additional attachment struts extend along axes extending through a central axis of the porous structure”.  
Regarding claim 21, Dong teaches the method of claim 18 as stated above.  Dong FIG. 14(b) shows that “the first attachment strut and the additional attachment struts have the same length”.  
Regarding claim 22, Dong teaches the method of claim 18 as stated above.  Dong teaches that “the metal powder may be Ti alloys, stainless steel, cobalt chrome alloys, Ta or Nb” (which reads upon “wherein the first and second sections are made of a metal powder selected from the group consisting of titanium, titanium alloys, stainless steel, cobalt chrome alloys, tantalum and niobium”; paragraph [0117]).  
Regarding claims 23-24, Dong teaches the method of claim 18 as stated above.  Dong teaches that “the porous geometry is made up of a plurality of struts organized within tessellating unit cells” (which reads upon “wherein, following the scanning steps, the porous geometries define unit cells”; paragraph [0067]).  Dong teaches that “such porous geometry designs can be dodecahedral, octahedral, tetrahedral (diamond), as 
Regarding claim 25, Dong teaches the method of claim 18 as stated above.  Dong FIG. 15(c) shows that “the first attachment strut (diagonal) is longer than the struts of the porous geometries”.  
Regarding claim 28, Dong teaches “a process of producing a three-dimensional structure may include a step of preparing a computer-generated model of a three-dimensional structure” (which reads upon “a method of producing”, as recited in the instant claim; paragraph [0012]).  Dong teaches that “a model of a three-dimensional structure constructed of porous geometries is prepared” (which reads upon “a porous structure”, as recited in the instant claim; abstract).  Dong teaches that “the process of producing the structure may include a step of depositing a metal powder onto a substrate” (which reads upon “depositing a first layer of a metal powder onto a substrate”, as recited in the instant claim; paragraph [0012]).  Dong teaches that “the three-dimensional structure may have a geometric lattice structure constructed of porous geometries and a boundary, and that the porous geometries may be formed by a plurality of struts” (which reads upon “a plurality of struts defining a porous geometry of a second section of the structure”, as recited in the instant claim; paragraph [0012]).  Dong teaches that “the process of producing the structure may include a step of scanning a beam onto the deposited metal powder to form a first physical layer of a porous section” (which reads upon “scanning a portion of the first metal powder layer with a high energy beam to form either one or both of a portion of a first section of the structure and a portion of a plurality of struts defining a porous geometry of a second no other means of attachment is shown or taught).  Dong FIG. 15(c) shows that “the first attachment strut (diagonal) is longer than the struts of the porous geometries”.  
Regarding claim 29, Dong teaches the method of claim 28 as stated above.  Dong teaches that “such porous geometry designs can be dodecahedral, octahedral, tetrahedral (diamond), as well as many other various shapes” (which reads upon 
Regarding claim 30, Dong teaches the method of claim 28 as stated above.  Dong teaches that “nodes 791 formed at the interface of the solid CAD volume 795 and a porous CAD volume 780” (which reads upon “wherein the first section of the structure is solid”, as recited in the instant claim; paragraph [0099]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dong et al. (US 2013/0268085 A1) as applied to claim 18 above, and further in view of Steinemann et al. (US 5,456,723 A).
Regarding claims 26-27, Dong teaches the method of claim 18 as stated above.  Dong teaches that “the metal powder may be Ti alloys, stainless steel, cobalt chrome alloys, Ta or Nb” (paragraph [0117]).  Dong teaches that “the approaches described herein may be exploited to produce commercially saleable implants with bone in-growth structures having porous surfaces with a controllable texture or surface profile” (paragraph [0119]).  Dong teaches that “such an implant may be an acetabular component, a knee tibial or patella implant, a femoral knee or hip implant, or the like” (paragraph [0119]).  Dong teaches that “the constructed medical implant may have a porosity and architecture optimised, to create very favourable conditions so that bone in-growth takes place in a physiological environment and the overall outcome favours long-term stability” (paragraph [0119]).  
⦁	Dong is silent regarding the step of polishing the porous structure with a polishing material, wherein the polishing material is abrasive. 
⦁	Steinemann is similarly concerned with a metallic implant to be applied to a human or animal bone, the implant having a porous surface to come in contact 
⦁	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dong to add polishing by sandblasting, as taught by Steinemann to form a specific microroughness on the contact surface with a fine pitting superimposed upon a micro-roughness having an Rt larger than 10 μm, to form an interface with its .  

Claims 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dong et al. (US 2013/0268085 A1).  
Regarding claim 31, Dong teaches “a process of producing a three-dimensional structure may include a step of preparing a computer-generated model of a three-dimensional structure” (which reads upon “a method of producing”, as recited in the instant claim; paragraph [0012]).  Dong teaches that “a model of a three-dimensional structure constructed of porous geometries is prepared” (which reads upon “a porous structure”, as recited in the instant claim; abstract).  Dong teaches that “the process of producing the structure may include a step of depositing a metal powder onto a substrate” (which reads upon “depositing a first layer of a metal powder onto a substrate”, as recited in the instant claim; paragraph [0012]).  Dong teaches that “the three-dimensional structure may have a geometric lattice structure constructed of porous geometries and a boundary, and that the porous geometries may be formed by a plurality of struts” (which reads upon “a plurality of struts defining a porous geometry of a second section of the structure”, as recited in the instant claim; paragraph [0012]).  Dong teaches that “the process of producing the structure may include a step of scanning a beam onto the deposited metal powder to form a first physical layer of a porous section” (which reads upon “scanning a portion of the first metal powder layer with a high energy beam to form either one or both of a portion of a first section of the structure and a portion of a plurality of struts defining a porous geometry of a second section of the structure”, as recited in the instant claim; paragraph [0012]).  Dong teaches that “the process of producing the structure may include a step of repeating the step of depositing the metal powder onto the substrate; [and] a step of repeating the step of scanning the beam onto the deposited metal powder to form additional physical layers of the three-dimensional structure” (which reads upon “depositing successive layers of the metal powder onto respective previous metal powder layers; and scanning the successive metal powder layers with the high energy beam so that the first section and the plurality of struts defining the porous geometry of the second sections of the structure are formed”, as recited in the instant claim; paragraph [0012]).  Dong teaches that “the high energy beam may be adjusted to modify the cross-sectional diameter of various struts” (paragraph [0118]).  Dong teaches that “some of the struts of the porous geometries may overlap struts of other porous geometries as a result of randomization within unit cells, but such struts never lose their identity with respect to their origin” (paragraph [0118]).  Dong teaches “a model of a flat surface having surface node deformation to create irregularity in a specific area of a regular structure in accordance with an embodiment of the present invention” (paragraph [0041]).  Dong FIG. 26(b) shows that “the porous geometry defines a plurality of faces at least partially confronting the first section of the structure, each face being bounded by intersecting struts at vertices, and wherein less than all of the vertices of each face of the porous geometry at least partially confronting the first section of the structure are connected by a strut to the first section of the structure, each such strut being a first attachment strut”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiment of Dong FIG. 26(b) with the other embodiments relied upon because Dong teaches that although the invention herein has been described with reference to particular embodiments, it is to be understood that these embodiments are merely illustrative of the principles and applications of the present invention, and it is therefore to be understood that numerous modifications may be made to the illustrative embodiments and that other arrangements may be devised without departing from the spirit and scope of the present invention as defined by the appended claims (paragraph [0123]).  
Regarding claim 32, Dong teaches the method of claim 31 as stated above.  Dong teaches that “nodes 791 formed at the interface of the solid CAD volume 795 and a porous CAD volume 780” (which reads upon “wherein the first section of the structure is solid”, as recited in the instant claim; paragraph [0099]).  

Claims 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dong et al. (US 2013/0268085 A1) as applied to claim 31 above, and further in view of Steinemann et al. (US 5,456,723 A).
Regarding claims 33-34, Dong teaches the method of claim 31 as stated above.  Dong teaches that “the metal powder may be Ti alloys, stainless steel, cobalt chrome alloys, Ta or Nb” (paragraph [0117]).  Dong teaches that “the approaches described herein may be exploited to produce commercially saleable implants with bone in-growth structures having porous surfaces with a controllable texture or surface profile” (paragraph [0119]).  Dong teaches that “such an implant may be an acetabular component, a knee tibial or patella implant, a femoral knee or hip implant, or the like” (paragraph [0119]).  Dong teaches that “the constructed medical implant may have a porosity and architecture optimised, to create very favourable conditions so that bone in-growth takes place in a physiological environment and the overall outcome favours long-term stability” (paragraph [0119]).  
⦁	Dong is silent regarding the step of polishing the porous structure with a polishing material, wherein the polishing material is abrasive. 
⦁	Steinemann is similarly concerned with a metallic implant to be applied to a human or animal bone, the implant having a porous surface to come in contact with the bone and to intergrow therewith (column 1, lines 13-24).  Steinemann teaches “a new and improved metallic implant enabled to form an interface with its mating bone, at which the bone will readily intergrow with the implant and will speedily form with it a bond that is strong and durable and capable of resisting all of the mechanical forces it will be exposed to during its use” (column 2, lines 44-50).  Steinemann teaches “a method for making the implant, the method to be adapted to include steps for forming specific microroughness on the contact surface” (column 2, lines 62-65).  Steinemann teaches that “sandblasting may be used, however, as a step preceding the reducing acid treatment” (which reads upon “polishing the porous structure with a polishing material, wherein the polishing material is abrasive”, as recited in the instant claim; column 3, lines 38-57).  Steinemann teaches that this will “produce a contact surface with a fine pitting superimposed upon a micro-roughness having an Rt larger than 10 μm as impressed by the sandblasted grains” (column 3, lines 38-57).  Steinemann teaches that “uniform geometrical surface patterns as well as non-uniform porous designs are capable of improving the tension strength of the bone-titanium interface or bond, especially if additional sandblasting is applied” (column 1, lines 54-63).  
⦁	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dong to add polishing by sandblasting, as taught by Steinemann to form a specific microroughness on the contact surface with a fine pitting superimposed upon a micro-roughness having an Rt larger than 10 μm, to form an interface with its mating bone, at which the bone will readily intergrow with the implant and will speedily form with it a bond that is strong and durable and capable of resisting all of the mechanical forces it will be exposed to during its use.  

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive.  Applicant argues that while Figs. 13 and 14 show that the unit cells are attached to the first section, these figures lack any teaching or suggestion that such attachment is by only a first attachment strut (remarks, page 9).  Applicant argues that Dong fails to teach at least this feature of the claim (remarks, page 9).  This is not found convincing because no other means of attachment is shown or taught.  Applicant does not allege that any other means of attachment is shown or taught.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Examiner, Art Unit 1733